August 9, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       THE STATE OF TEXAS, Appellant

NO. 14-15-00510-CR                      V.

                     ABIGAIL MARIE STUBBS, Appellee
                     ________________________________



       This cause was heard on the transcript of the record of the court below. The
record reveals error in the order on writ of habeas corpus. The Court orders the
judgment REVERSED and REMANDED for further proceedings in accordance
with its opinion.

      We order appellant Abigail Marie Stubbs to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.